Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 11th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 35 U.S.C. 101 rejection, and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed January 1st, 2022.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
With respect to Thomson, (see Applicant’s Response, page 14, “Claim Rejection 35 U.S.C. §102 and 35 U.S.C. §103”), Applicant argues that Thomson fails to teach the limitations of “dividing the chat utterance into a plurality of character components; determining a distribution of characters in the chat utterance based on analyzing the plurality of character components... transmitting, to the chat client of the user device via the computer network, the electronic data as an automated response to the chat utterance" as recited in amended claim 1. Applicant further argues that Fahlman, Bachrach, and Swisher do not sure the deficiencies of Thomson.
Examiner respectfully disagrees. The requirements for anticipation are discussed in MPEP §2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” Paragraph 3 lines 1-6 on pages 5 and 6 of the Specification of Thomson teaches receiving new data and splitting the text string into words, which under its broadest reasonable interpretation constitutes dividing the text string into a plurality of character components, i.e. words. Thomson further teaches in paragraph 1 on page 6 of the Specification determining the position of characters in a keyword to be a right truncation of a whole word. As the keywords were determined based on the division of the characters into keywords, i.e. character components, by broadest reasonable interpretation, Thomson can be considered to disclose determining a distribution of characters in the chat utterance based on analyzing the plurality of character components. 
While Thomson does not disclose transmitting, to the chat client of the user device via the computer network, the electronic data as an automated response to the chat utterance, Examiner argues that Swisher does cure the deficiency of Thomson. In paragraph [0057] on page 14 of the Specification, Swisher teaches a record collection device comprising a user interface configured to provide input to and receive input from a user which can communicate over a network. Under its broadest reasonable interpretation, the combination of Thomson and Swisher teaches transmitting, to the chat client of the user device via the computer network, the electronic data as an automated response to the chat utterance. The rejection of claim 1 as made obvious by combination of Thomson in view of Swisher as reasoned in the prior action is maintained.
Further, Applicant’s amendments to the claims alter the scope of the invention. The claims now include the limitations “receiving, from a chat client of a user device via a computer network,” “determining electronic data,” “transmitting … the electronic data as an automated response,” “data associated with a particular data type,” “frequency of a particular character in the utterance, one or more positions of the particular character in the utterance, one or more relative positions of the particular character with respect to other characters in the utterance, or a character count,” and “generating an electronic communication based on the formatted chat utterance; and transmitting, to the chat client of the user device via the computer network, the electronic communication as a response to the chat utterance” which has not been previously considered.
Applicant submits that claims 8 and 15 and any dependent claims are patentable over the cited art, arguing that the cited references do not render claim 1 obvious and claims 8 and 15 include limitations similar to those of claim 1. Applicant also argues that claims 2-7, 9-14, and 16-20 are patentable by virtue of their dependencies of their respective claims. Similarly to claim 1 above, the rejection of claims 2-20 as made obvious by combination of Thomson in view of Fahlman, Bachrach, and Swisher as reasoned in the prior action is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Swisher, et al. (Doc. ID WO 2019052811 A1), hereinafter Swisher.
Regarding claim 1, Thomson teaches a system, comprising: 
a non-transitory memory (Spec. page 7, paragraph 3, lines 4-8); and 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Spec. page 7, paragraph 3, lines 4-8) comprising:
receiving a chat utterance comprising a plurality of words (Spec. page 3, step A); 
dividing the chat utterance into a plurality of character components (Spec. pages 5-6, para. 3, lines 1-6: Thomson teaches receiving new data and splitting the text string into words, which under its broadest reasonable interpretation constitutes dividing the text string into a plurality of character components, i.e. words); 
determining a distribution of characters in the chat utterance based on analyzing the plurality of character components (Spec. page 6, paragraph 1; Thomson teaches determining the position of characters in a keyword to be a right truncation of a whole word. As the keywords were determined based on the division of the characters into keywords, i.e. character components, by broadest reasonable interpretation, Thomson can be considered to disclose determining a distribution of characters in the chat utterance based on analyzing the plurality of character components); 
determining, from a plurality of contexts, a particular context associated with the chat utterance based on the distribution of characters in the chat utterance (Spec. page 3, paragraph 1, steps C-E; Spec. page 4, paragraph 2, lines 8-11; for examination purposes, the medically relevant entries and groups of entries are considered to be a plurality of contexts which the tokens identify. A group of entries, i.e. a particular context, is chosen based on keywords, which are determined based on the distribution of characters in the chat utterance as detailed above); 
mapping the plurality of words of the chat utterance to a plurality of tokens (Spec. page 3, Step B) from a group of tokens (Spec. page 2, paragraph 4, lines 4-6) based the particular context determined for the chat utterance (Spec. page 4, paragraph 2, lines 8-11; the tokens are associated to the particular context, as detailed above), wherein each word in the plurality of words is mapped to a token from the group of tokens further based on one or more characters within the word (Spec. page 3, Step K; each word in the new data is matched to a term; for examination purposes, the terms in the files of the reference constitute the tokens in the present inventions), wherein the group of tokens comprises at least a plurality of vocabulary tokens (Spec. page 2, paragraph 4, lines 4-6), and wherein each vocabulary token of the plurality of vocabulary tokens corresponds to a vocabulary (Spec. page 3-4, paragraph 2, lines 5-7; for examination purposes, the terms in the files of the reference constitute the tokens in the present invention and the tokens in the reference point to contexts as described above); and
generating a formatted chat utterance based on the plurality of tokens (Spec. page 6, paragraph 4, lines 1-2).
However, Thomson does not teach
That the chat utterance is received from a chat client of a user device via a computer network, 
determining electronic data based on the formatted chat utterance; or
transmitting, to the chat client of the user device via the computer network, the electronic data as an automated response to the chat utterance.
Swisher teaches a method and apparatus for sharing medical records in response to a user request (Spec. page 2, [0005], lines 1-2) wherein the utterance is provided by a user during an online chat session (Spec. page 11, [0047], lines 2-6; The collection system or device begins a communications session with a user and engages in a chat where the user responds to the request with formal answer choices “YES” or “NO;” Spec. page 14, [0057]; Record collection device 400 in communication with the user may be remote and over a wired and/or wireless communications network).
Adapting Thomson to incorporate the teachings of Swisher provides a system comprising 
a non-transitory memory (Thomson, Spec. page 7, paragraph 3, lines 4-8); and 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Thomson, Spec. page 7, paragraph 3, lines 4-8) comprising:
receiving, from a chat client of a user device via a computer network, a chat utterance comprising a plurality of words (the system of Thomson detailed in the Spec. on page 3, step A for receiving a chat utterance comprising a plurality of words, now adapted to use the user interface, i.e. a chat client, of a user device configured to provide input to and receive input from a user which can communicate over a network detailed in paragraph [0057] on page 14 of the Specification of Swisher);
dividing the chat utterance into a plurality of character components (Spec. pages 5-6, para. 3, lines 1-6: Thomson teaches receiving new data and splitting the text string into words, which under its broadest reasonable interpretation constitutes dividing the text string into a plurality of character components, i.e. words); 
determining a distribution of characters in the chat utterance based on analyzing the plurality of character components (Spec. page 6, paragraph 1; Thomson teaches determining the position of characters in a keyword to be a right truncation of a whole word. As the keywords were determined based on the division of the characters into keywords, i.e. character components, by broadest reasonable interpretation, Thomson can be considered to disclose determining a distribution of characters in the chat utterance based on analyzing the plurality of character components); 
determining, from a plurality of contexts, a particular context associated with the chat utterance based on the distribution of characters in the chat utterance (Thomson, Spec. page 3, paragraph 1, steps C-E; Spec. page 4, paragraph 2, lines 8-11; for examination purposes, the medically relevant entries and groups of entries are considered to be a plurality of contexts which the tokens identify. A group of entries, i.e. a particular context, is chosen based on keywords, which are determined based on the distribution of characters in the chat utterance as detailed above); 
mapping the plurality of words of the chat utterance to a plurality of tokens (Thomson, Spec. page 3, Step B) from a group of tokens (Thomson, Spec. page 2, paragraph 4, lines 4-6) based the particular context determined for the chat utterance (Thomson, Spec. page 4, paragraph 2, lines 8-11; the tokens are associated to the particular context, as detailed above), wherein each word in the plurality of words is mapped to a token from the group of tokens further based on one or more characters within the word (Thomson, Spec. page 3, Step K; each word in the new data is matched to a term; for examination purposes, the terms in the files of the reference constitute the tokens in the present inventions), wherein the group of tokens comprises at least a plurality of vocabulary tokens (Thomson, Spec. page 2, paragraph 4, lines 4-6), and wherein each vocabulary token of the plurality of vocabulary tokens corresponds to a vocabulary (Thomson, Spec. page 3-4, paragraph 2, lines 5-7; for examination purposes, the terms in the files of the reference constitute the tokens in the present invention and the tokens in the reference point to contexts as described above); 
generating a formatted chat utterance based on the plurality of tokens (Thomson, Spec. page 6, paragraph 4, lines 1-2);
determining electronic data based on the formatted chat utterance (the system of Thomson, adapted to use the record collection system of Swisher, in the Spec. page 12 [0050], which extracts medical record information from unstructured data and formats it to formalized text, which can be transmitted to the patient: Spec. page 13, [0052]); and
transmitting, to the chat client of the user device via the computer network, the electronic data as an automated response to the chat utterance (the system of Thomson, adapted to use the record collection system of Swisher in paragraph [0057] on page 14 of the Specification for transmitting medical record information as electronic data as an automated response to the chat utterance to the chat client of the user device via the computer network).
Thompson teaches a method and apparatus for updating patient medical records. Swisher recognizes that patient medical records are scattered across multiple settings and that there is a need to be able to access them from one centralized point (Spec. page 1, [0002], lines 1-6), so they can be analyzed and improve access to health information (Spec. page 2, [0005], lines 1-2). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomson to incorporate the teachings of Swisher by adding an online chat client component wherein the utterance is provided by a user from a chat client of a user device via a computer network to provide the features of the system of claim 1.

Regarding claim 2, in addition to the elements stated above regarding the system of claim 1, the combination of Thomson and Swisher further teaches wherein the mapping the plurality of words in the chat utterance to the plurality of tokens comprises: 
determining a respective probability that a first word in the chat utterance is associated with each of a plurality of vocabularies from a dictionary (Thomson, Spec. page 7, paragraph 4, line 1- page 8, continuing paragraph, line 3; Spec. page 8, paragraph 2, lines 4-8 and Spec. page 8, paragraph 3, lines 1-4; The process of determining the most likely match begins with each keyword from the utterance starting with an equal likelihood of being matched to a candidate primary term in the primary and/or one of the secondary files. No candidate term match is more likely over another until the tokens are considered. The number of tokens connecting each keyword’s primary term candidate to groups of qualifying secondary terms adjusts which match is the most likely).
modifying at least one of the respective probabilities based on the particular context determined for the chat utterance (Thomson, Spec. page 8, paragraph 4, lines 1-4; Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The number of tokens, representing context, associated with each potential primary term match modifies the likelihood of that keyword/candidate match in the primary file is the correct primary term as the N’s in the status matrix are set to Y’s when keyword/candidate matches are found in the files); and 
selecting, from the plurality of vocabularies, a particular vocabulary for the first word based on the modified respective probabilities of the plurality of vocabularies (Thomson, Spec. page 10, paragraph 1, lines 1-3; The “most likely match” indicates that the keyword is most likely in the primary file).

Regarding claim 3, in addition to the elements stated above regarding the system of claim 2, the combination further teaches wherein a first respective probability that the first word is associated with a first vocabulary of the plurality of vocabularies is determined based on a similarity between the first word and the first vocabulary (Thomson, Spec. page 9, paragraph 1, lines 1-3; This example shows the first keyword “chro” being matched to the candidate primary term “chromatrichia” of a primary file based on similarity between the keyword and the primary file – i.e. a similarity between a sequence of letters contained in both the keyword and the file. This candidate match will now have an equal likelihood to the matches in paragraphs 2 and 3 of being the correct primary term, as described above with regards to claim 2).

Regarding claim 4, in addition to the elements stated above regarding the system of claim 2, the combination further teaches wherein a first respective probability that the first word is associated with a first vocabulary of the plurality of vocabularies is determined based on a predefined rule associated with the first word (Thomson, Spec. page 10, paragraph 1, lines 1-3;  for examination purposes, “The candidate with all Y's or the greatest number of Y's is selected as the most likely match” is considered to be a predefined rule associated with the first word).

Regarding claim 7, in addition to the elements stated above regarding the system of claim 1, the combination further teaches wherein the generating the formatted chat utterance comprises translating each of the plurality of mapped token to a formatted word corresponding to a vocabulary in a dictionary (Thomson, Spec. page 2, paragraph 1, lines 4-8; Spec. page 3, paragraph 1, Steps C-K; Keywords are taken from the shorthand, matched to terms, which are considered tokens for examination purposes, from primary and secondary files, i.e. vocabularies, which are then translated to formal longhand words from those vocabularies).

Regarding claim 8, the claim is directed to a method comprising the features of claim 1 and is rejected on the same grounds.

Regarding claim 9, in addition to the elements stated above regarding the method of claim 8, the combination further teaches wherein the distribution of characters in the utterance comprises at least one of a frequency of a particular character in the utterance, one or more positions of the particular character in the utterance, one or more relative positions of the particular character with respect to other characters in the utterance, or a character count of the utterance (Thomson, Spec. page 6, paragraph 1, lines 1-4; each keyword of the utterance is considered to be a right truncation of a whole word and is compared to the first characters of candidate entries, therefore the system considers the positions of the characters in the utterance).

Regarding claim 10, in addition to the elements stated above regarding the method of claim 8, the combination further teaches wherein the determining the distribution of characters in the utterance comprises identifying different characters that appear in the utterance (Thomson, Spec. pages 5-6, paragraph 3; the system identifies irrelevant characters such as punctuation, therefore it must identify the relevant characters in order to split the utterance into words and determine a distribution of the characters).

Regarding claim 11 in addition to the elements stated above regarding the method of claim 8, the combination further teaches: defining a context space associated with a plurality of contexts, wherein the context information indicates a position within the context space (Thomson, Spec. page 4, paragraph 2, lines 8-11; the relevant entries and groups of entries are considered to be a context space with a plurality of contexts and the tokens indicate positions within the context space for examination purposes).

Thomson teaches all of the elements in claim 12 of the current invention as stated above except that the utterance is provided by a user during an online chat session, and wherein the method further comprises: 
determining an intent of the user by analyzing the formatted texts, wherein the electronic data is determined further based on the intent.
	Swisher teaches a method and apparatus for sharing medical records in response to a user request (Spec. page 2, [0005], lines 1-2) wherein the utterance is provided by a user during an online chat session (Spec. page 11, [0047], lines 2-6; The collection system or device begins a communications session with a user and engages in a chat where the user responds to the request with formal answer choices “YES” or “NO;” Spec. page 14, [0057]; Record collection device 400 in communication with the user may be remote and over a wired and/or wireless communications network), and wherein the method further comprises: 
determining an intent of the user by analyzing the formatted texts (Spec. page 11, [0048], line 1; The device determines intent to authorize distribution of the records by analyzing the user’s response), wherein the electronic data is determined further based on the intent (Spec. page 11, [0048], lines 1-3; A response is provided to the user in the form of the sent records based on the authorization discussed above).

Regarding claim 13, in addition to the elements stated above regarding the method of claim 8, Thomson further teaches wherein the mapping the plurality of words in the utterance to the plurality of tokens comprises: 
generating a probability distribution of a first word in the utterance over the plurality of vocabulary tokens based on similarities between the first word and the vocabularies corresponding to the plurality of vocabulary tokens (Spec. page 9, paragraph 1, lines 1-3; This example shows the first keyword “chro” being matched to the candidate primary term “chromatrichia” of a primary file based on similarity between the keyword and the primary file – i.e. a similarity between a sequence of letters contained in both the keyword and the file. Spec. page 7, paragraph 4, line 1- page 8, continuing paragraph, line 3; Spec. page 8, paragraph 2, lines 4-8; Spec. page 8, paragraph 3, lines 1-4; The process of determining the most likely match begins with each keyword from the utterance starting with an equal likelihood of being matched to a candidate primary term in the primary and/or one of the secondary files. No candidate term match is more likely over another until the tokens are considered. The number of tokens connecting each keyword’s primary term candidate to groups of qualifying secondary terms adjusts which match is the most likely).

Regarding claim 14, in addition to the elements stated above regarding the method of claim 13, Thomson further teaches modifying the probability distribution based on the context information (Spec. page 8, paragraph 4, lines 1-4; Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The number of tokens, representing context, associated with each potential primary term match modifies the likelihood of that keyword/candidate match in the primary file is the correct primary term as the N’s in the status matrix are set to Y’s when keyword/candidate matches are found in the files).

Regarding claim 15, the claim is directed to a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising the claimed elements of claim 1 and are rejected on the same grounds.

Regarding claim 16, in addition to the elements stated above regarding the non-transitory machine-readable medium of claim 15, Thomson further teaches wherein the mapping plurality of words in the chat utterance to the plurality of tokens comprises: 
determining a probability distribution of a first word in the chat utterance over a plurality of vocabularies (Spec. page 9, paragraph 1, lines 1-3; This example shows the first keyword “chro” being matched to the candidate primary term “chromatrichia” of a primary file based on similarity between the keyword and the primary file – i.e. a similarity between a sequence of letters contained in both the keyword and the file. Spec. page 7, paragraph 4, line 1- page 8, continuing paragraph, line 3; Spec. page 8, paragraph 2, lines 4-8; Spec. page 8, paragraph 3, lines 1-4; The process of determining the most likely match begins with each keyword from the utterance starting with an equal likelihood of being matched to a candidate primary term in the primary and/or one of the secondary files. No candidate term match is more likely over another until the tokens are considered. The number of tokens connecting each keyword’s primary term candidate to groups of qualifying secondary terms adjusts which match is the most likely); 
modifying the probability distribution based on the context information (Spec. page 8, paragraph 4, lines 1-4; Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The number of tokens, representing context, associated with each potential primary term match modifies the likelihood of that keyword/candidate match in the primary file is the correct primary term as the N’s in the status matrix are set to Y’s when keyword/candidate matches are found in the files); and 
selecting, from the plurality of vocabularies, a particular vocabulary for the first word based on the modified probability distribution (Spec. page 10, paragraph 1, lines 1-3; The “most likely match” indicates that the keyword is most likely in the primary file).

Regarding claim 17, in addition to the elements stated above regarding the non-transitory machine-readable medium of claim 16, Thomson further teaches wherein the modifying the probability distribution comprises increasing a first probability associated with a first vocabulary based on the context information (Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The matrix on page 10 shows that the candidate with the most Y’s has now had its likelihood adjusted to be the most likely primary term, thus the first probability associated with the primary file and the associated keyword is increased).

Regarding claim 18, in addition to the elements stated above regarding the non-transitory machine-readable medium of claim 16, Thomson further teaches wherein the modifying the probability distribution comprises decreasing a second probability associated with a second vocabulary based on the context information (Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The matrix on page 10 shows that the candidate with the most Y’s has now had its likelihood of being a secondary term and being in the secondary file adjusted to be lower).


Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Swisher and Fahlman, et al. (Doc. ID. WO 9924955 A1), hereinafter Fahlman.
Regarding claim 5, Thomson teaches all of the elements of the current invention as stated above except that the group of tokens further comprises a masked token, and wherein the mapping the plurality of words in the chat utterance to the plurality of tokens comprises: 
determining that the first word comprises data associated with a particular data type based on the analyzing; and 
in response to determining that the first word comprises the data associated with the particular data type, mapping the first word to the masked token.
	Fahlman teaches a method and apparatus (Spec. page 4, lines 16-20) wherein a group of tokens comprises a masked token (Spec. page 12, lines 6-8), and wherein the mapping each word in a chat utterance to the token comprises: 
analyzing a first word in the chat utterance based on the particular context (Spec. page 9, lines 3-6; lines 8-12; textual patterns such as capitalization indicating proper names or places are considered to be particular context for examination purposes); 
determining that the first word comprises data associated with a particular data type based on the analyzing (Spec. page 9, lines 3-6; words are determined to be sensitive terms, which constitutes data associated with a particular data type, based on the analysis); and 
in response to determining that the first word comprises the data associated with the particular data type, mapping the first word to the masked token (Spec. page 9, lines 16-19).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Thomson and Swisher to incorporate the teachings of Fahlman to provide a system comprising a masked token which can determine that the first word comprises data associated with a particular data type based on the analyzing; and in response to determining that the first word comprises the data associated with the particular data type, mapping the first word to the masked token. Doing so would sanitize the output (Spec. page 5, lines 11-13), hiding sensitive information, and thereby increasing data security of the output for transmittal for further processing (Spec. page 13, line 18- page 14 line 2 of Fahlman).

Regarding claim 19, the claim is directed to the non-transitory machine-readable medium of claim 15 for performing the claimed features of claim 5 and is rejected on the same grounds.


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Swisher and Bachrach, et al. (Doc. ID. US 20190251165 A1), hereinafter Bachrach.
Regarding claim 6, Thomson teaches all of the elements of the current invention as stated above except that the group of tokens further comprises an unknown token, and wherein the mapping the plurality of words in the chat utterance to the plurality of tokens comprises: 
determining that a first word in the chat utterance is not associated with any vocabulary in a dictionary; and 
in response to determining that the first word is not associated with any vocabulary in the dictionary, mapping the first word to the unknown token.
	Bachrach teaches methods and systems for processing data exchanged between computing devices (Spec. page 1, Paragraph [0001], lines 1-3) wherein a group of tokens further comprises an unknown token (Spec. page 4, Paragraph [0039], lines 15-21; the “out-of-dictionary symbol” <UNK> is considered to be an unknown token for examination purposes), and wherein the mapping the plurality of words in the chat utterance to the plurality of tokens comprises: 
determining that a first word in the chat utterance is not associated with any vocabulary in a dictionary (Spec. page 4, Paragraph [0037], lines 1-8; Text strings are divided into discrete sets of characters corresponding to word components, referred to as a “term” or “token”; Spec. page 4, Paragraph [0039], lines 19-21; “any token not in the dictionary”); and 
in response to determining that the first word is not associated with any vocabulary in the dictionary, mapping the first word to the unknown token (Spec. page 4, Paragraph [0039], lines 19-21; “any token not in the dictionary is replaced with an out-of-dictionary symbol,” i.e. the unknown token).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Thomson and Swisher to incorporate the teachings of Bachrach by including an unknown token in the group of tokens and mapping the first word to the unknown token in response to determining that the first word is not associated with any vocabulary in the dictionary. Bachrach recognizes that when computing devices accept natural language inputs for queries related to complex situations, it may become impossible to predict all possible inputs and adding the elements relating to the unknown tokens provides a way to handle such unpredicted inputs (Spec. page 1, [0002], lines 13-16). 

Regarding claim 20, the claim is directed to the non-transitory machine-readable medium of claim 15 for performing the claimed features of claim 6 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weider et al. (US 20140365222 A1) teaches a system for human-machine interaction that uses history information, context, and user specific information in an online chat with a user. The system employs tokens and vocabularies in formatting and recognizing intent in the user utterance and in formulating responses.
Weisman et al. (US 20160335244 A1) teaches systems and methods of text normalization in chat conversations which scans text entries for in-vocabulary and out-of-vocabulary words, corrects spellings and abbreviations, and outputs formalized texts. 
Nasri et al. (US 2012/0072204 A1) teaches a system for normalizing text input for a text-to-speech system (Spec. page 1, [0003]).
Paul Cook et al. (“An Unsupervised Model for Text Message Normalization”) teaches an unsupervised noisy-channel model for normalizing informal information in text messages (page 71, Abstract).
Han et al. (“Lexical Normalisation of Short Text Messages: Makn Sens a #twitter”) teaches a method for identifying and normalizing informal out-of-vocabulary words using context information (page 368, Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655